Citation Nr: 0803520	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-31 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1984.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas.  The veteran's case comes from the VA Regional Office 
in St. Louis, Missouri (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran contends that benefits are warranted for a neck 
disorder under the provisions of 38 U.S.C.A. § 1151, due to 
negligent care at a VA Medical Center (VAMC).  Specifically, 
the veteran states that while he was a resident in a VAMC 
domiciliary, rain leaked into his room through the attached 
porch.  He states that this made the floor wet and caused him 
to fall when he got up in the morning, resulting in a neck 
disorder.

A September 2005 stipulation for compromise settlement and 
release of Federal Tort Claims Act claims pursuant to 
28 U.S.C. § 2672 states that VA agreed to pay the veteran the 
sum of $100,000 in full satisfaction of his claim that he 
"incurred a fracture from a fall on June 11, 2003, at the 
[VAMC], and said fracture was not properly treated."  Other 
than this stipulation, there is no other evidence from this 
tort claim currently of record.  The Board notes that, other 
than the veteran's statements, there is currently no evidence 
of record which shows that VA's treatment of the veteran was 
deficient in any way.  This lack of evidence, combined with 
VA's decision to settle the tort claim, implies that there 
may be further evidence relevant to the issue on appeal that 
is not currently associated with the claims file.

The Board notes that the veteran's representative has argued 
that VA should search for and obtain any relevant VAMC 
medical quality assurance records that exist.  However, the 
Board is not at liberty to obtain such records.  Although VA 
is required under the Veterans' Claims Assistance Act (VCAA) 
to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits, and quality assurance records might contain 
evidence and conclusions relevant to a determination under 38 
U.S.C.A. § 1151, VA is not permitted to disclose quality 
assurance records to the public except in narrowly-defined 
circumstances pursuant to 38 U.S.C.A. § 5705.  As records 
obtained through the VCAA must be considered in a claim, and 
records considered in a claim must be disclosed to claimants 
under VA regulations and Court of Appeals for Veterans Claims 
case law, the Office of the General Counsel, Department of 
Veterans Affairs, has determined that Congress intended the 
privilege to apply to prevent VA from obtaining and using 
these records where doing so would inevitably entail 
disclosure.  See also Loving v. Nicholson, 19 Vet. App. 96 
(2005).  Accordingly, VA is specifically barred from 
requesting the VAMC medical quality assurance records that 
the veteran's representative has requested.

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO must contact the VA General 
Counsel and obtain all records 
pertaining to the veteran's claim 
pursuant to the Federal Tort Claims 
Act.

3.	After completing the above actions, the 
RO must readjudicate the veteran's 
claim, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If the benefit on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).


